
	

113 HR 1721 IH: Aviation Teams Helping Our Municipalities’ Economies Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1721
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. LoBiondo (for
			 himself, Mr. Brady of Pennsylvania,
			 and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To direct the Secretary of Defense to prohibit the
		  performance of Department of Defense flight demonstration teams outside the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Aviation Teams Helping Our Municipalities’ Economies Act of
			 2013 or the AT HOME Act of
			 2013.
		2.Prohibition on
			 performance of Department of Defense flight demonstration teams outside the
			 United States
			(a)ProhibitionNone of the funds authorized to be
			 appropriated or otherwise available to the Secretary of Defense for fiscal year
			 2014 or 2015 may be used for the performance of flight demonstration teams
			 under the jurisdiction of the Secretary at any location outside the United
			 States.
			(b)United
			 StatesIn this section, the
			 term United States means the several States of the United States,
			 the District of Columbia, and the commonwealths, territories, and possessions
			 of the United States.
			
